Per Curiam:
The real estate in controversy was sold by the sheriff as the property of John J. Schell, one of the defendants, and purchased by the plaintiff, who afterwards brought this action of ejectment against Schell and his wife to obtain possession thereof. The interest of Mr. Schell, if any he had, in the land, was, of course, divested by the judicial sale, and, if he alone had been defending in his own right, the plaintiff would have been entitled to a verdict ; but at the time of the sale, and long prior thereto, the legal title was in Mrs. Schell. Her contention was that she had acquired the title in her own right, with her own separate means, and not in fraud of her husband’s creditors. Whether she did so or not was the cardinal question in the case. It was, of course, a question of fact exclusively for the jury; and to them the evidence was fairly submitted, with proper instructions as to its application. Among other things, the learned judge instructed the jury thus: “ Had the defendant Rose B. Schell a separate *6estate sufficient to purchase this property, and did that estate really purchase it ? If so, it became her property in fact, as it is in law. She had personally obtained a regular deed for these several pieces of land, prior to the sheriff’s sale to Mr. Steckman, and that gave her the legal title. The plaintiff, however, alleges that it was a fraud on the creditors, and therefore she only took a trust title; that she is trustee for John J. Schell and his creditors.....When she alleges that this property was bought with her own means, and not through means obtained from her husband, the laboring oar is on her; and she must satisfy a jury, by clear and satisfactory testimony, that she had a separate estate, and that that separate estate went into the purchase of this property and purchased it.”
The verdict in favor of the defendants is an unqualified affirmance of the position contended for by the defendants, and settles the controlling question adversely to the plaintiff.
It is unnecessary to notice specially either of the fifteen assignments of error relied on by the plaintiff. An examination of the record has failed to convince us that there was any error, either in the admission or rejection of evidence, or in the charge of the court, and answers to points submitted by counsel. The case hinged upon the question of fact to which reference has been made. It appears to have been carefully tried, and we find nothing in the record of which the plaintiff has just reason to complain. Neither of the specifications of error is sustained.
Judgment affirmed.